In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered May 25, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The injured plaintiff, an experienced high school football player, voluntarily assumed the risk of injury by participating in the tackling drill in which he was injured (see, Morgan v State of New York, 90 NY2d 471, 484; Benitez v New York City Bd. of Educ., 73 NY2d 650). The defendants made out a prima facie case for summary judgment. In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the injured plaintiff was subjected to concealed or unreasonably increased risk (see, Morgan v *442State of New York, supra, at 485; Benitez v New York City Bd. of Educ., supra, at 658). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.